DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
2. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:  reference character “105” has been used to designate both: 
- “protrusions 105” (Fig. 1B; paragraph 118); and 
- “target direction” (Fig. 2; paragraph 127).  
3.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-11 and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 1 recites “A method comprising: a gap corresponding to a space between an anterior group of teeth and posterior group of teeth...” (lines 1-3), which is attempting to claim the invention in combination with human anatomy, i.e. the underlined “a gap… between… teeth” (see In re Rohrbacher, 128 USPQ 117 (CCPA 1960)).  Claims that are directed to or include within their scope a human being are not considered patentable subject matter under 35 U.S.C. 101 since the grant of a limited, but exclusive property right in a human being is prohibited by the constitution. See 1077 OG 24 (April 21, 1987). 
Applicant is suggested to recite the underlined language as a function(s) of the method, e.g. “A method for correcting a gap corresponding…”
All dependent claims are rejected herein based on dependency. 

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1, 3-12, and 14-26, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

i.	Claim 1 is directed to “A method” (preamble) but fails to set forth any step(s) involved in said method, rendering the claim indefinite.  
Note that the recitation “A method comprising: … a first plurality of tooth receiving cavities…; and a second plurality of tooth receiving cavities…” (claim 1 lines 1-26) render the claim indefinite because it is unclear as to how a method directly comprises an apparatus(es), i.e. a plurality of tooth receiving cavities…, a second plurality of tooth receiving cavities…, etc.  An action step, e.g. “providing” such apparatus(es) is required.  
Note that the recitation “the second plurality of tooth receiving cavities comprising second engagement structures configured to: engage…, provide…, and provide…” (claim 1 lines 15-26) are functional limitations of the “second engagement structures”, not positively recited process steps for the claimed method.
Note that the recitation “A method comprising: a gap corresponding to a space between an anterior group of teeth and aposterior group of teeth…” (claim 1 lines 1-3), also render the claim indefinite because it is unclear as to how a method directly 

ii.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements and/or essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted elements and/or structural cooperative relationships are: (1) a continuous polymeric shell, and (2) structural operational relationship(s) between “a gap” and other elements in the claims.  
Currently, claim 1 appears to claim various stand-alone elements, i.e. a gap, a first plurality of tooth receiving cavities, a second plurality of tooth receiving cavities, etc.

iii. 	Claims 12 and 23 each recites: “a continuous polymeric shell including: a gap corresponding to a space…” (lines 2-5), which appears to claim such “gap” is an element of the continuous polymeric shell, i.e. as opposed to the gap being human anatomy. Then it is unclear how the shell can be both “continuous” and including “a gap”. 
Also note that the claims do not recite any structural or operational relationship between such “gap” and other elements of the polymeric shell, e.g. positional relationships between the gap and the first and second plurality of tooth receiving cavities.  

iv. 	Claims 1, 12, and 23, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an orthodontic system including the continuous polymeric shell and the attachments 110, 112, 114, 130, 140 (Fig. 2) on the teeth.  
	Currently, the claims do not positively recite the attachments 110, 112, 114, 130, 140 (Fig. 2) as element(s) of the invention, but only as referential elements with which the continuous polymeric shell interact, e.g. “first engagement structures configured to engage first one or more attachments on the plurality of anterior teeth” (claim 1 lines 7-9).  However, the attachments 110, 112, 114, 130, 140 (Fig. 2) are essential elements of the invention because they interact with the polymeric shell to provide the essential forces as recited in the claims (e.g. “provide, through the first one or more attachments, a first force…” - claim 1 lines 8-9).  

All dependent claims are rejected herein based on dependency. 


Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


9.	Claims 1, 3-12, and 14-26, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 12, and 23, each recites: “provide, through the second one or more attachments, a differential moment to the plurality of anterior teeth and the plurality of posterior teeth, whereinPage 2 of 10Appl. No.: 14/985,904Attorney Docket No.: 22773-846.201Reply to Office Action of October 30, 2020 the differential moment comprises a vector combination of the first counter moment and the second counter moment” (claims 1, 12, 23, last paragraph, emphasis added).  
There is no support from the original disclosure for: (i) the second attachments providing a differential moment to both the anterior teeth and the posterior teeth; (ii) the differential moment comprises a vector combination of the first counter moment 136 and the second counter moment 116.  Such recited subject matters (i) and (ii) are therefore considered to be new matter.  
Note that the original specification (refer to Fig. 2, paragraphs 126-136) discloses: 

In the posterior teeth 22, 24, 26:  second attachments 110, 112, 114, provide a second force 111, 112, 115 and a second counter moment 116, 117, 118, to the posterior teeth 22, 24, 26.  There can be differential moments resulting from the sum of the second moment 126 with the second counter moment 116, in the posterior teeth only (refer to Fig. 2, paragraphs 126-136). 
That is, the second attachments 110, 112, 114, provide forces in the posterior teeth only, not in both the anterior and posterior teeth as attempted to be claimed.  The first counter moment 136 occurs in the anterior teeth only and provided by the first attachment.  There is no vector combination of the first counter moment 136 and the second counter moment 126, as attempted to be claimed. 


Claim Interpretation - 35 USC § 112(f)
10.    The following is a quotation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	Claim 23 recites “means for receiving the anterior group of teeth” (line 6) and “means for receiving the posterior group of teeth” (line 12), which has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a 
Since the claimed recitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claimed recitations have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Accordingly, “means for receiving the anterior group of teeth” has been interpreted as the first one or more tooth receiving cavities that is shaped and arranged to receive one or more anterior teeth, and “means for receiving the posterior group of teeth” has been interpreted as the second one or more tooth receiving cavities that is shaped and arranged to receive posterior teeth (paragraph 67).  
Accordingly, for the purpose of examination, the Examiner interprets: “means for receiving the anterior group of teeth” as the first one or more tooth receiving cavities that is shaped and arranged to receive one or more anterior teeth; and “means for receiving the posterior group of teeth” has been interpreted as the second one or more tooth receiving cavities that is shaped and arranged to receive posterior teeth, as described in the Application specification paragraph [0067]. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

13.	Claims 1, 3-12, and 14-26, are rejected under 35 U.S.C.103 as being unpatentable over Kuo et al. (2008/0233529) in view of Martz et al. (2015/0257856).
	Regarding claims 1, 12, and 23, Kuo et al. discloses an orthodontic system/method 400A (Fig. 4A) comprising: a continuous polymeric shell 420 including: a gap corresponding to a space 419 between an anterior group of teeth 410 and a posterior group of teeth 417, wherein the anterior group of teeth comprises a plurality of anterior teeth and the posterior group of teeth comprises a plurality of posterior teeth (Fig. 4A); a first plurality of tooth receiving cavities shaped to receive the anterior group of teeth 410; and a second plurality of tooth receiving cavities shaped to receive the posterior group of teeth 417 (Fig. 4A; paragraphs 32, 44, 97).  
Particularly to claim 23, note that the limitations “means for receiving the anterior group of teeth” and “means for receiving the posterior group of teeth” have been interpreted under 35 U.S.C. 112(f) (see above) to be equivalent to the first and second plurality tooth receiving cavities, respectively.  
Kuo et al. discloses an attachment 413 on tooth 415 (Fig. 4A).  The shell 420 with the tooth receiving cavities comprises an engagement structure 425 configured to engage the attachment 413 to provide, through the attachment 413, a first force and a first counter moment to the teeth to move the teeth to close the space 419 (Fig. 4A; paragraphs 66-69).  
Kuo discloses interaction between the shell 420 and the attachment 413 generate a force to move the tooth along a first direction and a counter moment (“counteract side-effect movements” - paragraph 69).  

“In one embodiment, at least one force-applying mechanism is associated with at least one attachment device to generate a combined orthodontic force. For example, a first force-applying mechanism is coupled to a first attachment device to generate a first orthodontic force when a polymeric shell dental appliance is worn. Also, a second force-applying mechanism is coupled to a second attachment device to generate a second orthodontic force. The first and second attachment devices are coupled to a tooth of a patient's dentition, in one embodiment. The first and second orthodontic forces are combined to generate the combined orthodontic force that is applied to the tooth. For instance, the combined forces generate translational, rotational, distortional, etc. forces in embodiments of the present invention.”
	
	Therefore, Kuo et al. effectively discloses a first one or more attachment devices and a second one or more attachment devices, providing respective first and second forces and respective first a second counter moments as claimed (paragraph 95).  
In Fig. 7, Kuo et al. shows a differential moment 770 comprising a vector combination of the first counter moment 750  and the second counter moment 760 as claimed (Fig. 7; paragraphs 101-103).  
Note that Kuo discloses there can be a plurality of attachment devices on the plurality of teeth in order to apply forces to the plurality of teeth (see paragraph [0045] - “many or most of the teeth will be repositioned at some point during the treatment”, “allowing all or nearly all of the teeth to be repositioned simultaneously”, “it will be desirable or necessary to provide individual anchors on teeth with corresponding receptacles or apertures in the aligner 200”).  
	Kuo et al. however is not explicit that there are first and second engagement structures in respective first and second tooth receiving cavities, and corresponding first and second one or more attachments are on the plurality of anterior teeth and the plurality of posterior teeth, respectively.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo et al. by providing the first and second engagement structures in the shell and corresponding and one or more attachments on the spaced-apart groups of teeth in order to effectively move the spaced-apart of groups of teeth as desired, i.e. to close the space therebetween, as explicitly taught by Martz et al. 

As to claims 3-4, 14-15,  Kuo et al. discloses the plurality of posterior tooth 417 comprising adjacent posterior teeth, and any engagement structure thereof would generate a second counter movement thereto (Fig. 4A), wherein the first counter moment is less than the second counter moment (paragraph 92).  
As to claims 5-7, 16-18, Kuo et al. fail to disclose an external force producing mechanism as claimed.  Matz et al. discloses an external force producing mechanism 86 (Fig. 2) configured to be coupled to the posterior group of teeth serving as an anchor to reduce movement of posterior group of teeth and provide distal force to the cuspid to 

As to claims 8-9, 19-20, Kuo et al. discloses the plurality of anterior teeth 410 comprising adjacent anterior teeth 410 (Fig. 4A), and the shell’s engagement structure urge at least a portion of the anterior group of teeth away from the molar teeth, e.g. force 380 in Fig. 3B (paragraph 62).  
As to claim 10, 21, Kuo et al. discloses at least one activation portion 330 comprising one or more deflections in order to apply an intrusion force (Fig. 3A; paragraphs 57-59).  
 As to claim 11, 22, and 24-26, Martz et al. discloses forces applied to the posterior teeth serve to anchor the posterior teeth, and forces applied to the anterior teeth serve to induce movement of the anterior teeth (paragraph 49).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kuo et al. by applying anchoring force onto the posterior teeth and moving force to the anterior teeth in order to effectively close the space therebetween the posterior and anterior teeth as taught by Martz et al. 

Response to Arguments

Applicant argues that Kuo et al. discloses forces applied to a single tooth, not a plurality of anterior teeth and a plurality of posterior teeth as claimed.  
Note that Kuo discloses there can be a plurality of attachment devices on the plurality of teeth in order to apply forces to the plurality of teeth (see paragraph [0045] - “many or most of the teeth will be repositioned at some point during the treatment”, “allowing all or nearly all of the teeth to be repositioned simultaneously”, “it will be desirable or necessary to provide individual anchors on teeth with corresponding receptacles or apertures in the aligner 200”).  
	Kuo et al. however is not explicit that there are first and second engagement structures in respective first and second tooth receiving cavities, and corresponding first and second one or more attachments are on the plurality of anterior teeth and the plurality of posterior teeth, respectively.  
	Martz et al. discloses an orthodontic system comprising a shell 80 having a first and second tooth receiving cavities 80, 82, separated by a gap 83 corresponding to a space between anterior group of teeth and posterior group of teeth (Fig. 1; paragraph 50).  Martz discloses the shell 80 having engagement structures 81 configured to engage attachments 12A on the anterior and posterior teeth to provide forces to move the anterior group of teeth and the posterior group of teeth along desired directions to close the space (corresponding to gap 83) therebetween (Figs. 1, 14, 19; abstract; paragraph 45).  

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772